t.
                                                                                                                              l   806


                              OFFICE         OF THE A’TT’ORNEY GENERAL                        OF TEXAS
                                                                   AUSTIN




                                           tour    lrttor         of   An                     , rsqaartoU          the
               oplaion of this                     Dqurbont                                   a 8ltb tb 6
                                                                                                        th r r o ln
               a1 to11mmr



                                                                                             tha event of sol-
                                                                                              Ln the etbat of


                                                                                oyeo LB aot in thr roope
                                                                                oa County buinrrr at
                                                                              Ir.thr County llablr in
                                                                             th l ptlvatol~ owned oar,
                                                                       4   prlratrly    ~wnrtl      08r?  1, thr                        i
                                                              prrsonal         laJury       whoa    tJir 4mplo~or                  i.
                                                              oa WitkiA        thr   mopa      or    hlr   duty?

                                                       ertltm has arlma r1t.R ro&arb                        to
                                                     MOb   j301iOi44 81th or wfthtut                       40111S~OA


                                                          3, 844. 52 of thr Ooartltotloa,
                                           *Ia riaw oi Art.
                              the        lnsamoe 011 y bein& aittoa   by a oorrpary whloh
                              plsom    the.,81 P mti%6 DA  the poliolsmt (a) ‘h ateok
                              in4ur4~44   oglpaay   heroin aallsd tko oasy~nf’,  lb)
                                                              .




.,..,,.,..-.    e .-..   .-    --   --
                                                                                     ,c
                                                                                          807



 xoaor4blr Rrwaa              8. 6@a6       paw -i

      9T&osto&             Are &oh lnrumaa4     1101 C6
      logs1 ln tlew oi &la om,nrtltotloorl
                 OorpanZ=*               prorp"rni.>A~
            lx t= 3 0t 0p 0u0mlttmy       a8 04 ~81 c 08u6ltt
      Cioapaay of hsorloa nlth rotyml to lnrnrmoe oa thr
      Ouuat 4lo+stor, rood6 46 folluwrl 'The QOiapaay'B
      Umbifity under              I of the insuring a(l;rca-
      mats  on aooount                     lrlok~rsr, dhratr
      or 444th of one pseoa Is            to ths mu of
                              to tho Sam llalt for asoh
                          ‘6 total llabllltp on roeorurt ot
       odlly lajtut, ri ~466~ Ulraarc or @oath of 0010
      thkilQ&Xir4?6op,,a6              8 ?‘46ult   Ot   ot6   6OOld(LAt,   i6
      1lIdt.d to the ma or flO,Oco.CO.' ??ot!ld
                                              th4 couaty
      bo Uablw to Forsons innjurr&In 8ua lh
                                          lovator4 I6
      6l@h ln6urQ2ca 1*gm:-*
          Tour letter         of Aquat 18, 194) psttsinlng to              outrin
RlttOrO        810~$fOn~d     in th4 ?oTOgOiAg hft*r r@RdS a6              fOfb~6a




             8ftoa f of 0 poll0 urltton      by Genaral
      Cssaelty co!!tpaIl~of &NT !om WltE rrgud to
      iA6UPaAOO OA the County*s a],o+ator,Nds        a8
      follOw8! '?h* OfIfepsnf'6 llrbllit~ l3d6r prra-
      ma     f of th6 irr6urlne  agreonlAt6   on soeouat
      of P.oC$ly lajurp, tlckncrs,    dlrc~~a CT bath
      of me jcrrcn   16 l!zlted tc the 6u2 o? j-0
      MC rubjcot tc thr $are lL.lt       fcr aa&. ~-UOOA,




          6~0~ clorato*7         I6 6u6h lnauraaaa        lrolr
                  ‘Loulr t Ia44 mdont   S&o01 Dirtrlat    of Cho
      city       Of hl6till     - &f
                                 68=' Id - f;3(;0 s8 666.36 t0
      aettlr        the qw8tlon propoumlod in the ebol4
      paraC;ra;h.*
          Z!hi6dOpUt*lbflthas ?#dar#d                6et~sl     0pl~loA6 WitahlgB
t&a lisblllty oi th8 Steto (laoltsdi~ oauatles  am &ho fBato@r
lUbdirl61?8   nrrolally  thr ww8r or mvrrsl~ty) In tbo
8bsoaos   oi 6 rrtetuteoraatlag saoh llablllty. &4 4aoloao
                                                                              c
                                                                                  80

    Eoaorablr         Roagm 8. Nyohe       PW@   3


    for  out latoraetioa ooplre            of Oplnlone   606, O-3)3,0-2136,
    O-24{], O-2779, and O-779.
                 Ti.18 flret  two   peraprphe     ot ooi lettar    of
    Awuet 16, 1943 (whleb le quota4 above f oontala four
      ueetione rwadlng       thr Uabilltt      of Uar oouaty uader the
    1lo teetsted.      fa viewo f the      fo r r teing
                                                     0ia lo ne  ltl tho
      uthorltlee  elted therein,       It 18 our oplaPoa that.tie
    t ouaty 18 not lrgall~ lirblr for eny damage8 done t0 the
    pritatclp ormd rutmobile er lotosobllre            lnrol?ed. Grvx
    coaaty 18 aot legally       liable   for any psreanel lnmjury eue-
!   tehd by aay 01 tho ps~eote lntolreilor mntlonedr The
    tollarlng ex@srpt from the o ln10n i.8the mea oi 5rpn 18
    Liberty bounty, W9 S. W. 30P , jO&, illuetratre            the tmlform
    holding of thr Trxae eolate 00 the qUeetiOA whether the
    oounty be hold lirblr       for thr lafurl~~ or daaa#pe haratoforr
    ImntloAed:

                 9.   . . It     her lone born the lam in tuae thet
                 l OOUAtl      i8 not liablr iA d6Aag.B to? ~@reoA#).




          IA thr lart parrgraph of your latter o? huguet 16, 19k3,
    vhloh le rofrrred to IA your letter of Augur2 18, 19L3, you
    rek iA efie$t would the county be llablr to the poreone who
    are injured OA the aouaty elalstO~'r Ia lewr     to thie qusmtlon
    it 1s our opinion that what baa bran leld above with reiersnoe
    to the llabllity of the rowit    In onewsr to your fltet question
    18 equally applioablr   to thle qurrtlon, an4 thucfora   the
    oounty wou1.d not be llsblo.   Apparently thr oounty orrrlre
                                                                 809
Eoaoreble Rm.Ean 8. ryohe m#3 4


eoao fern of 118bllity  lneureaca prrteinln~ to thr rlerator
ilr qurethn and 7ou a*&"& moh laeurenor legalo” You further
#tats that thhrearn of La18 Ia. Inde endant   8ohool nletrlot
of thhr Cltr of Auetln lb 8. h. (26) $96,eeaoad to eottle
tbe queetloa propouaded L tour letter of Awet     16.
         W@halo ouoful4     eoueldors4 tho 8bolr m6ablonsd mar,
M it la OUT oplalan that thie oaee ha8 ao e~plleatlon          vhet-
loew      totho   qaoetlcme uadrs ao~eldsetlaa.      The quretloe
preemte4 la thie moo vbe whether the Legielature,           b umot-
aed    of Artlolg (660-e-4 V.A.C.~.,   eoold eonetltet1oea.k i
luthorlee’the     lehool dletrlot, l politloel eorporatioe,    to
 arohaee a palloy of aotual lneurane*r The 80pr6380 Court,
Pa the esae of Levi8 ve fndopaoclent Sohool r?letrl~tof Glty
;tAAEe;la, at al., 161 8, t% (2d) 450, h&Sd;that Artlolr r86Oe-6,
              vae uaoonet~tutionel a; *lolrtlrrElsotloa 52 of
Aikioie’!11     of the 8kte Coaet~tution. Thr ltidgautte of the
trial oowt md ths (lourt of Cl~ll Appels we?o rrture4 sad
tho leuei remanded to the trial      court vith &etruotione    to
eraat th8   lajun*tMa.

      Utu   l oarrrul erueh of the rtatutre we Sallea      b
tlad my etatuto lBthorlrlng thr eountf to ourf the kind
of iaetuenee In quoetloa;therefore,   lt 18 oar o i~nlonthat
the louaty bou not hat* ruthority    to sarr# 8u el h!urule8
and pay the prloo of the praolwe    thueoa.

                           Tour8 rrrl   truly